DETAILED ACTION
Status of the Claims
This action is in response to the application filed on 2/4/2019. Claim 1 – 17 and 32 – 34 are pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 17, 32 - 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1, 32 and 34 recite “obtaining a second estimated reconstruction of the respective first input for the training data pair, the second estimated reconstruction generated by a second decoder neural network, in accordance with …”. It is not clear whether the limit “in accordance” is connect to “obtaining” or “generated”. One of ordinary skill in the art would not be able to evaluate which action the term “in accordance” in the claims is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, “in accordance” is interpreted as connect to “generated”. 

Claim 2, 3 and 33 recite “generating, by the first decoder neural network, the first estimated reconstruction of the respective first input for the training data pair by processing, in accordance with …”. It is not clear whether the limit “in accordance” is connect to “generating” or “processing”. One of ordinary skill in the art would not be able to evaluate which action the term “in accordance” in the claims is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, “in accordance” is interpreted as connect to “processing”. 

Claim 10 recites “is generated by processing, using the encoder neural network…”. It is not clear whether the limit “using” is connect to “is generated” or “processing”. One of ordinary skill in the art would not be able to evaluate which action the term “using” in the claim is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, “using” is interpreted as connect to “processing”. 

Claim 10 recites “training the second neural network on the plurality of second training data pairs comprises, for each second training data pair, processing, using …”. It is not clear whether the limit “using” is connect to “training” or “processing”. One of ordinary skill in the art would not be able to evaluate which action the term “using” in the claim is referring to and thus would not be reasonably apprise the scope of the invention. For the examination purpose, “using” is interpreted as connect to “processing”. 

The entire dependent claims of the above mentioned claims including Claim 2 – 17 and 33 are rejected with the same reason of the above mentioned of the corresponding base claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 6 – 8, 13 – 14, 17 and 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy, Generative Class-Conditional Denoising Autoencoder, arXiv, 2015 in view of Makhzani, Adversarial Autoencoders, arXiv, May 2016, and Volna, Cryptography Based on Neural Network, Research Gate, May 2012. 

Regarding Claim 1, Rudy discloses: A computer-implemented method for training a neural network system on one or more computers (Rudy, abs. ln. 6 – 7 & fig. 1, where gated autoencoder [neural network system] … trained on both the MNIST and TFD database using a computing device [computer]), comprising:
obtaining a plurality of training data pair for the neural network system, each training data pair comprising a respective first input and a respective second input (Rudy, sec. 4, para. 3, ln. 1 – 2, & fig. 2 where 250 [plurality of training data pair] consecutive samples [first input]… conditioning on each class label [second input]) … ; and
training the neural network system on the plurality of training data pairs, comprising, for each training data pair: processing, using an encoder neural network in accordance with current values of parameters of the encoder neural network, (i) the respective first input for the training data pair and (ii) the respective second input for the training data pair to generate an encoded representation of the respective first input for the training data pair (Rudy, fig. 1, & eq. 5, where during training, the encoder f [encoder neural network] takes x [first input] and y [second input] as input to generate h [encoded representation of the respective first input]);
processing, using a first decoder neural network in accordance with current values of parameters of the first decoder neural network, (i) the encoded representation of the respective first input for the training data pair and (ii) the respective second input for the training data pair or a respective third input for the training data pair to generate a first estimated reconstruction of the respective first input for the training data pair, (Rudy, fig. 1, & eq. 6, where the decoder [first decoder neural network] takes h [encoded representation of the respective first input] and y [second input] to generate                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     [first estimated reconstruction] of the input data x [first input]) 
Rudy does not explicitly disclose:
wherein (i) the respective second input for the training data pair is derived from the respective third input for the training data pair, (ii) the respective third input for the training data pair is derived from the respective second input for the training data pair, or (iii) the respective second input for the training data pair and the respective third input for the training data pair are both derived using a common procedure so as to be complementary to each other;
obtaining a second estimated reconstruction of the respective first input for the training data pair, the second estimated reconstruction generated by a second decoder neural network, in accordance with current parameters of the second decoder neural network, by processing the encoded representation of the respective first input for the training data pair without processing the respective second input for the training data pair;
adjusting the current parameters of the encoder neural network and the current parameters of the first decoder neural network based on the respective first input, the first estimated reconstruction of the respective first input, and the second estimated … of the respective first input.
Makhzani explicitly discloses: 
processing, using a first decoder neural network in accordance with current values of parameters of the first decoder neural network, (i) the encoded representation of the respective first input for the training data pair and (ii) the respective second input for the training data pair or a respective third input for the training data pair to generate a first estimated reconstruction of the respective first input for the training data pair (Makhzani, fig. 6, where the decoder on the upper right side [first decoder neural network] processes z [encoded representation of the respective first input] and y [third input] to generate reconstruction [first estimated reconstruction] of the input data [first input]), wherein (i) the respective second input for the training data pair is derived from the respective third input for the training data pair, (ii) the respective third input for the training data pair is derived from the respective second input for the training data pair, or (iii) the respective second input for the training data pair and the respective third input for the training data pair are both derived using a common procedure so as to be complementary to each other (Makhzani, fig. 6, where y [third input] is the one-hot vector label of input x which can be derived from x and to complement x during training; Rudy, fig. 1, where y [second input] is the class label of input x which can be derived from x and to complement x during training; i.e., both of second and third input can be derived by x and to complement each other in the neural network training phase);
adjusting the current parameters of the encoder neural network and the current parameters of the first decoder neural network based on the respective first input, the first estimated reconstruction of the respective first input, and the second estimated … of the respective first input (Makhzani, sec. 1, para. 2, ln. 2 - 3, where in our model an autoencoder is trained with dual objectives, a traditional reconstruction error criterion, and an adversarial training criterion. The reconstruction error compare the input [respective first input] and the output [the first estimated reconstruction] of the autoencoder, the adversarial training criterion compare the adversarial output [the second estimated of the respective first input] with its target)
Rudy and Makhzani both teach implementation of generative autoencoder neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rudy’s teaching of class-conditional autoencoder with Makhzani’s teaching of generative adversarial autoencoder to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to achieve competitive results (Makhzani, abs. ln. 12 – 13).
Rudy in view of Makhzani does not explicitly disclose: 
obtaining a second estimated reconstruction of the respective first input for the training data pair, the second estimated reconstruction generated by a second decoder neural network, in accordance with current parameters of the second decoder neural network, by processing the encoded representation of the respective first input for the training data pair without processing the respective second input for the training data pair;
Volna explicitly disclose: 
obtaining a second estimated reconstruction of the respective first input for the training data pair, the second estimated reconstruction generated by a second decoder neural network, in accordance with current parameters of the second decoder neural network, by processing the encoded representation of the respective first input for the training data pair without processing the respective second input for the training data pair (Volna, fig. 5, where in the training phase, decryption neural network [second decoder neural network] processes input of the second neural network, cipher text 1, [encoded representation of the respective input] to generate cipher text 2 [second estimated reconstruction of the respective input] in accordance with the parameter of the decryption neural network without processing other input of the encryption neural network [second input]);
Rudy (in view of Makhzani) and Volna both teach implementation of decoder using neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rudy (in view of Makhzani)’s teaching of adversarial/decoder neural network with Volna’s teaching of decryption/decoder neural network to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification in order to reproduce the original message (Volna, sec. Introduction to Cryptography, para. 3, ln. 1 – 3).

Regarding Claim 2, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: 
 wherein training the neural network system comprises, for each training data pair, generating, by the first decoder neural network, the first estimated reconstruction of the respective first input for the training data pair by processing, in accordance with the current parameters of the first decoder neural network, (i) the encoded representation of the respective first input for the training data pair and (ii) the respective second input for the training data pair (Rudy, eq. 6, where decoder process h [encoded representation of the respective first input] and y [second input] to generate the reconstruction of input x ).

Regarding Claim 3, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: 
wherein training the neural network system comprises, for each training data pair, generating, by the first decoder neural network, the first estimated reconstruction of the respective first input for the training data pair by processing, in accordance with the current parameters of the first decoder neural network, (i) the encoded representation of the respective first input for the training data pair and (ii) the respective third input for the training data pair that corresponds to the respective second input (Makhzani, fig. 6, where the decoder on the upper right side [first decoder neural network] processes z [encoded representation of the respective first input] and y [third input] to generate reconstruction [first estimated reconstruction] of the input data [first input]; y [third input] is corresponding to input x, which correspond to second input in claim 1).
The reason for combining Rudy’s teaching with Makhzani’s teaching is same as the depending claim Claim 1. 

Regarding Claim 6, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: 
adjusting the current parameters of the encoder neural network and the current parameters of the first decoder neural network based on at least one of (i) differences between respective first inputs from the training data pairs and estimated reconstructions of the respective first inputs generated by the first decoder neural network system or (ii) differences between respective first inputs from the training data pairs and estimated reconstructions of the respective first inputs generated by the second decoder neural network system (Makhzani, sec. 1, para. 2, ln. 2 – 3, where autoencoder is trained with … a traditional reconstruction error criterion; the traditional reconstruction error is to reduce the difference between the input [respective first input] of the encoder and output [first estimated reconstruction of the respective first input] of the decoder).
The reason for combining Rudy’s teaching with Makhzani’s teaching is same as the depending claim Claim 1.

Regarding Claim 7, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: 
adjusting the current parameters of the encoder neural network and the current parameters of the first decoder neural network using stochastic gradient descent (Rudy, page 4,  Para. 3, ln. 3, where the model can be trained via stochastic gradient descent).

Regarding Claim 8, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: 
wherein training the neural network system comprises, for each training data pair, adjusting the current parameters of the encoder neural network and the current parameters of the first decoder neural network without adjusting the current parameters of the second decoder neural network (Makhzani, sec. 1.1, para. 2, ln. 1 – 3, where training alternating in two stages: … (b) training the generator; in the second stage of the training, train only the autoencoder pair [encoder neural network and first decoder neural network] without adjusting the adversarial discriminator [second decoder neural network]).
The reason for combining Rudy’s teaching with Makhzani’s teaching is same as the depending claim Claim 1.

Regarding Claim 13, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose:
the respective first input for a first training data pair among the plurality of training data pairs represents at least one of a text sequence or one or more numbers (Rudy, fig. 2, where MINST data of numbers).

Regarding Claim 14, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose:
wherein, for each training data pair, the second estimated reconstruction of the respective first input for the training data pair is generated by the second decoder neural network, in accordance with current parameters of the second decoder neural network, by processing only the encoded representation of the respective first input for the training data pair without processing the respective second input for the training data pair and without processing the respective third input for the training data pair (Rudy, fig. 5, the decryption neural network takes only the cipher text 1 [encoded representation of the input] without processing other input [second input and third input] of the neural network).

Regarding Claim 17, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: wherein, for each training data pair:
comprising repeatedly training, in alternation with each other, (i) the neural network system, including the encoder neural network and the first decoder neural network, and (ii) the second decoder neural network (Makhzani, sec. 1.1, para. 2, ln. 1 – 3, where training using alternating … in two stages: (a) train the discriminator [second decoder] … (b) train the generator [encoder and first decoder] ).
The reason for combining Rudy’s teaching with Makhzani’s teaching is same as the depending claim Claim 1.

Regarding Claim 32, Claim 32 is the system claim corresponding to Claim 1. Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna further disclose: one or more processors; and one or more computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause performance of operations (Makhzani, abs. ln. 8 – 13 & fig. 1, where perform adversarial autoencoder [neural network system] … experiment on MNIST, Street View House Numbers and Toronto Face dataset using a computing device [computer] which may include processor, computer readable mediums, and program instruction to perform the training application). Claim 32 is rejected with the same reason as Claim 1. 

Regarding Claim 33, Claim 33 is the system claim corresponding to Claim 2. Claim 33 is rejected with the same reason as Claim 2. 

Regarding Claim 34, Claim 34 is the non-transitory computer-readable media claim corresponding to Claim 1. Claim 34 is rejected with the same reason as Claim 1. 

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy, Generative Class-Conditional Denoising Autoencoder, arXiv, 2015 in view of Makhzani, Adversarial Autoencoders, arXiv, May 2016,  Volna, Cryptography Based on Neural Network, Research Gate, May 2012, and further in view of O’Connor, US20150306761,Trainable Convolutional Neural Network Apparatus and Method for Operating a Robotic Vehicle. 

Regarding Claim 4, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna do not explicitly disclose:
wherein the encoder neural network comprises one or more fully-connected layers followed by one or more convolutional layers.
O’Connor explicitly disclose:
wherein the encoder neural network comprises one or more fully-connected layers followed by one or more convolutional layers (O’Connor, fig. 5B, & para. 0148, ln. 4 – 5 where components 566, 570 maybe configured to operate as an autoencoder; para. 0155, ln. 5 – 7, where in various implementations individual hidden layers maybe connected by a convolutional kernel or fully connected; i.e., fully connected layer may be implement follow by a convolutional layer in various implementation).
Rudy (in view of Makhzani and Volna) and O’Connor both teach method of neural network implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rudy (in view of Makhzani and Volna)’s teaching of autoencoder neural network with O’Connor’s teaching of encoder/decoder neural network with mixed layer to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification to enable learning of more abstract relationships between inputs (O’Connor, para. 0142, ln. 14 – 15).

Regarding Claim 5, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna do not explicitly disclose:
wherein the first decoder neural network comprises one or more fully-connected layers followed by one or more convolutional layers.
O’Connor explicitly disclose:
wherein the first decoder neural network comprises one or more fully-connected layers followed by one or more convolutional layer (O’Connor, fig. 5B, & para. 0148, ln. 4 – 5 where components 566, 570 maybe configured to operate as an autoencoder; para. 0155, ln. 5 – 7, where in various implementations individual hidden layers maybe connected by a convolutional kernel or fully connected; i.e., fully connected layer may be implement follow by a convolutional layer in various implementation).
The reason to combine Rudy (in view of Makhzani and Volna)’s teaching and O’Connor’s teaching is same as Claim 4. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rudy, Generative Class-Conditional Denoising Autoencoder, arXiv, 2015 in view of Makhzani, Adversarial Autoencoders, arXiv, May 2016,  Volna, Cryptography Based on Neural Network, Research Gate, May 2012, and further in view of Oord, Conditional Image Generation with PixelCNN Decoders, arXiv, Jun 2016. 

Regarding Claim 15, depending on Claim 1, Rudy in view of Makhzani and Volna disclose the method of Claim 1. Rudy in view of Makhzani and Volna do not explicitly disclose:
for each training data pair, the second estimated reconstruction of the respective first input for the training data pair is generated by the second decoder neural network, in accordance with current parameters of the second decoder neural network, by processing (i) the encoded representation of the respective first input for the training data pair  and (ii) the respective third input for the training data pair, without processing the respective second input for the training data pair.
Oord explicitly discloses:
for each training data pair, the second estimated reconstruction of the respective first input for the training data pair is generated by the second decoder neural network, in accordance with current parameters of the second decoder neural network, by processing (i) the encoded representation of the respective first input for the training data pair  and (ii) the respective third input for the training data pair, without processing the respective second input for the training data pair (Oord, sec. 2.4, para. 1 – 2, where replace … decoder with a conditional PixelCNN [second decoder neural network] that takes low-dimensional representation h [encoded representation of the first input] … try to reconstruct the original image; sec. 2.3, para 2, ln. 3 – 4 & eq. 4, where one-hot encoding that specifies a class [third input]; Oord does not disclose the decoder taking other input [second input] of the encoder).
Rudy (in view of Makhzani and Volna) and Oord both teach conditional auto-encoder implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Rudy (in view of Makhzani and Volna)’s teaching of generative autoencoder with Oord’s teaching of conditioned decoder to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification to achieve high quality output (Oord, sec. 4, para. 2, ln. 2 – 8).

Allowable Subject Matter
Claim 9 – 12 and 16 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior fairly discloses either along or combination the public/private key pair described in Claim 11 and 16 and the training details of the second decoder neural network described in Claim 9, 10 and 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122